


Exhibit 10.42

 

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

 

This ASSIGNMENT OF PURCHASE AND SALE AGREEMENT (this “Assignment”) is made and
entered into as of March 8, 2010, by and between BEHRINGER HARVARD MULTIFAMILY
OP I LP, a Delaware limited partnership (“Assignor”), and BEHRINGER HARVARD PARK
CREST, LLC, a Delaware limited liability company (“Assignee”).

 

RECITALS:

 

A.                                   Park Crest Building 5 Associates, LLC, a
Virginia limited liability company, as seller, and Assignor, as purchaser,
entered into that certain Purchase and Sale Agreement (as amended, the
“Agreement”) dated as of January 28, 2010, regarding real property commonly
known as The Lofts at Park*Crest Condominium, located in McLean, Virginia, as
more particularly described in the Agreement.

 

B.                                     Assignor desires to assign to Assignee
all of Assignor’s right, title and interest as purchaser in and to the
Agreement, and Assignee desires to accept such assignment, subject to the
provisions hereof.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the sum of $10.00, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Assignor, the parties hereto agree as follows:

 

1.                                       Assignor has ASSIGNED, TRANSFERRED,
CONVEYED and DELIVERED, and by these presents does ASSIGN, TRANSFER, CONVEY and
DELIVER, unto Assignee, its successors and assigns, all of Assignor’s right,
title and interest in and to the Agreement.

 

2.                                       Assignee hereby assumes all of the
liabilities, obligations, duties and responsibilities of Assignor in respect of
the terms and conditions of the Agreement.

 

3.                                       This Assignment may be executed in
identical counterparts, all of which, when taken together, will constitute one
and the same instrument. A facsimile transmission shall be binding on the party
or parties whose signatures appear thereon.

 

* * * * *

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

EXECUTED by the undersigned to be effective for all purposes as of the date
first above written.

 

 

ASSIGNOR:

 

 

 

BEHRINGER HARVARD MULTIFAMILY OP I LP,

 

a Delaware limited partnership

 

 

 

 

By:

BHMF, Inc.,

 

 

a Delaware corporation,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Mark T. Alfieri

 

 

Name:

Mark T. Alfieri

 

 

Title:

Chief Operating Officer

 

 

 

 

ASSIGNEE:

 

 

 

 

BEHRINGER HARVARD PARK CREST, LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Mark T. Alfieri

 

Name:

Mark T. Alfieri

 

Title:

Chief Operating Officer

 

2

--------------------------------------------------------------------------------
